department of the treasury internal_revenue_service commerce mc dal dallas tx tax_exempt_and_government_entities_division release number release date date date legend org - organization name xx - date address - address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone fax certified mail - return receipt requested dear in a determination_letter dated april 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge eo examinations commerce st dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with within days from the date of this letter unless a request the for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns - you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a department of the treasury - internal_revenue_service exhibit explanation of items name of taxpayer org year period ended 20xx legend org - organization name state - state co-1 co-2 - xx - date address - addre sec_2 companies city - city issue whether org meets the requirements of sec_501 of the code facts on december 19xx org hereinafter org applied for recognition as a tax-exempt_organization under sec_501 of the code on april 19xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as a tax-exempt_organization as described in sec_501 of the code an examination was conducted of org for tax_year ended december 20xx a review of org’s activities revealed that the organization owned no property and conducted no activities for tax_year ended december 20xx org was formed as a title holding corporation org’s purpose when formed was to own certain real_property to be leased to a governmental agency of the state of state the lease payments were to be used to pay the principal and interest on tax exempt bonds used to finance the purchase of the real_property after retiring the bonds the governmental agency had a bargain_purchase option to acquire the real_property for dollar_figure org was formed as a tax-exempt_organization because a state government_entity cannot mortgage its real_property an office building was purchased and is located at the following address address city state until 20xx the building was leased to the state department of health and rehabilitative services during 20xx the building was heavily damaged during hurricane and any tenants moved out org defaulted on the municipal_bonds used to purchase the property and a final judgment of foreclosure was granted to the co-1 as trustee a judgment of dollar_figure was awarded to the bondholders and the property was ordered sold at public auction the property was subsequently sold to co-2 org has owned no other real_property since 20xx law sec_501 provides that corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less form 886-a rev department of the treasury - internal_revenue_service page -1- a department of the treasury - internal_revenue_service form 886a exhibit explanation of items name of taxpayet org year period ended 20xx expenses to an organization which itself is exempt under sec_501 are exempt from taxation sec_1_501_c_2_-1 states that an organization cannot be exempt under sec_501 of the code if it engages in any business other than holding title to property and collecting income therefrom sec_1_501_c_2_-1 of the regulations states the limitation this way a corporation described in sec_501 cannot be exempt under sec_501 if it engages in any business other than that of holding title to property and collecting income therefrom revrul_58_566 it was held that an organization organized to hold title to property for exempt_organizations which had purposes and powers outside the scope of those of a c organization was not exempt government’s position org is not exempt under sec_501 of the code org does not operate exclusively for exempt purposes org does not hold title to any property does not collect income from any property and does not turn over any proceeds to an organization which is itself exempt under sec_501 of the code therefore org has no exempt_purpose and its tax exempt status should be revoked as of january 20xx taxpayer’s position org agrees the facts as stated in this report and has submitted form 6018-a signed by its president conclusion based on the foregoing reasons org does not qualify for exemption under sec_501 and its tax exempt status should be revoked form 886-a rev department of the treasury - internal_revenue_service page -2-
